Citation Nr: 0705177	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  96-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for tinea pedis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to June 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In July 1996, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Providence RO.  A 
transcript of this hearing is of record.

The veteran's appeal was previously before the Board in 
September 2005, at which time the Board remanded the case was 
decided in part and remanded in part.  In August 2006, while 
the case was in remand status, the veteran was granted 
increased ratings for his left and right knee disabilities, 
as well as separate ratings for instability of both knees.  
In addition, he was granted service connection for coccydynia 
secondary to his service-connected injury of the coccyx, as 
well as service connection for a right shoulder disability, 
all effective June 7, 1995, the date of the veteran's 
original claim.  The grant of service connection for the 
veteran's right shoulder disability constitutes a complete 
grant of the benefits on appeal, and therefore this issue is 
no longer before the Board.  In addition, in October 2006, 
the veteran withdrew his appeal with respect to the rating 
issues, other than the issue of entitlement to a compensable 
rating for tinea pedis.  The Board will limit its 
consideration accordingly.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's tinea pedis was 
not manifested by exfoliation, exudation, or itching 
involving an exposed or extensive area.

2.  For the period beginning August 30, 2002, the veteran's 
tinea pedis has affected 5 percent of his entire body but 
less than 20 percent of his entire body; he has not required 
intermittent systemic therapy.




CONCLUSIONS OF LAW

1.  For the period prior to August 30, 2002, the criteria for 
a compensable rating for bilateral tinea pedis have not been 
met.  38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

2.  For the period beginning August 30, 2002, a 10 percent 
disability rating, but not higher, for tinea pedis is 
warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA.  The record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA by letter mailed in 
April 2003.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  

Although the veteran has not been provided specific notice of 
the type of evidence necessary to establish an effective date 
for an increased rating, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased rating is warranted from August 30, 2002, based on 
a change in the rating criteria that became effective on that 
date.  The evidence and information required to establish 
entitlement to a higher initial rating and the effective date 
for the increase are essentially the same.  Consequently, no 
additional notice is required.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim on a de novo basis in August 2006.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

During the pendency of this claim, the criteria for 
evaluating disabilities of the skin were revised, effective 
August 30, 2002.  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects. VAOPGCPREC 7-2003 
(Nov. 19, 2003).  The revised criteria may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation may be applied.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

The criteria in effect prior to August 30, 2002 had no 
specific diagnostic code for evaluating tinea pedis.  
Therefore, the disability was evaluated by analogy under 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), which 
provides that eczema warrants a 10 percent disability rating 
if there is exfoliation, exudation, or itching, if involving 
an exposed area or extensive area.

Under the criteria which became effective August 30, 2002, 
tinea pedis is included under Diagnostic Code 7813 and is 
again rated by analogy under Diagnostic Code 7806 for 
dermatitis or eczema.  Diagnostic Code 7806 provides for a 
compensable rating when at least 5 percent, but less than 20 
percent, of the entire body or exposed area is affected; or, 
the disability requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent disability rating is appropriate when 
at least 20 percent, but less than 40 percent, of the entire 
body or exposed area is affected; or, the disability requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  

In response to his claim for service connection, the veteran 
was provided a VA contract examination in March 1996.  He 
stated that he was diagnosed with athlete's foot during 
service and was prescribed a topical medication that he still 
used to treat flare-ups of his tinea pedis.  During flare-
ups, he experiencing scaling and itching between the web 
spaces of his small toes of both feet, as well as redness, 
scaling, and itching on the medial aspects of the soles of 
his feet.  Flare-ups were accompanied by mild to moderate 
itching.  Physical examination of the feet was unremarkable 
aside from minimal scaling on the fourth toe web spaces of 
both feet.  

The veteran also testified at his July 1996 hearing that he 
experienced flare-ups during warm weather with increased 
scaling especially on the bottom of his feet.  He complained 
of scaling between the toes, bumps on the heels, and during 
flare-ups, cracking between his toes that would occasionally 
bleed.  The veteran also testified that he was not currently 
using any medication and had not since service.

The veteran was provided a second VA examination in April 
2006.  He stated that he used over-the-counter medications to 
treat the burning, itching, scaling, and flaking on his feet.  
He noted that his medication brings relief for approximately 
two weeks, but then his fungal infection returns.  The 
veteran described experiencing flare-ups during the summer 
months and denied any systemic symptoms.  Upon physical 
examination, the examiner noted that the veteran had faint 
scaling in a moccasin distribution on both feet.  The right 
foot also had several mosaic papules with skin lines on 
keratotic plaques over the metatarsal pressure points.  There 
was no interdigital cracking, no interdigital scale, no 
exudate, and no exfoliation.  The examiner concluded that 0 
percent of the veteran's exposed body surface was affected 
and 5 percent of his body surface was affected.  

The Board finds that for the initial evaluation period prior 
to August 30, 2002, the veteran's skin condition does not 
warrant a compensable disability rating.  In this regard, the 
Board notes that none of the evidence for this period shows 
that the disability affected an exposed area or extensive 
area.  The veteran has testified that his tinea affects only 
his feet, and this is confirmed by the VA examinations.  
While the record establishes that the veteran does experience 
flare-ups of his scaling and itching, it does not support a 
finding that his symptoms manifest on an exposed or extensive 
area.  

The Board finds that for the period beginning August 30, 
2002, the veteran's tinea pedis warrants a 10 percent 
disability rating under Diagnostic Code 7806.  In this 
regard, the Board notes that while the April 2006 VA examiner 
found that none of the veteran's exposed body surface was 
affected by his tinea pedis, the examiner concluded that 5 
percent of his total body surface was affected.  As noted 
above, a 10 percent disability evaluation under Diagnostic 
Code 7806 is provided when at least 5 percent of the of the 
entire body is affected by the disability.  A 30 percent 
evaluation is not appropriate as the veteran's tinea pedis 
clearly does not affect at least 20 percent of his exposed 
body surface or total body, and there is no evidence that he 
has required systemic therapy.  


ORDER

The Board having determined that a compensable rating, but 
not higher, is warranted for the veteran's tinea pedis for 
the period beginning August 30, 2002, the appeal is granted 
to this extent and subject to the criteria applicable to the 
payment of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


